 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal No. 121, Operative Plasterers' and CementMasons' International Association and Leroy F.Tubbs and Francis A. Tubbs, and AssociatedBuilding Contractors of Lafayette, Inc., Partyto the Contract. Cases 25-CB-4270 and 25-CB-4323September 28, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn November 19, 1981, Administrative LawJudge Bernard Ries issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions, a supporting brief, and an answering briefto the General Counsel's cross-exceptions, and theGeneral Counsel filed cross-exceptions, a support-ing brief, and an answering brief to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-' Respondent has excepted to three rulings made by the AdministrativeLaw Judge at the hearing, excluding certain testimony and documentaryevidence regarding Leroy Tubbs' competence as an apprentice. First, theAdministrative Law Judge refused to allow Respondent counsel to con-tinue questioning Leroy Tubbs about his own opinion of his abilities as anapprentice, after Respondent had elicited several admissions from LeroyTubbs that he "w\asn't all that great" and that he was "not the best." TheAdministrative Law Judge also refused to allow Respondent counsel toquestion Leroy Tubbs about jobs he had quit. Respondent counsel arguedthat this testimony was relevant as to backpay, as to Leroy Tubbs' credi-bility. and as to the apprenticeship board's decision to terminate him. Weagree with the Administrative Law Judge that any backpay issues shouldhe resolved in compliance proceedings and that Leroy Tubbs' testimonyon these points is not probative evidence regarding the knowledge andmotivation of the apprenticeship board members who actually made thedecision to terminate Leroy Tubbs. Further, we note that the Administra-tive Law Judge found that leroy Tubbs admitted having problems withhis work and with certain employers. Second, the Administrative LawJudge rejected three letters front employers, offered as exhibits by Re-spondent, regarding Leroy Tubbs' performance on the job. These letterswere placed in the rejected exhibit file. Inasmuch as the three letters of-fered by Respondent were dated November 20, 1980, December I, 1980.and April 14, 1981. we agree with the Administrative Law Judge thatthese exhibits are irrelevant to the issues in this case, since they could tnothave been relied on by the apprenticeship board when it decided to ter-minate Leroy Tubbs on August 19, 1980 Furthermore, we agree with theAdministrative Law Judge that, in any event, these exhibits should not begiven significant weight because they were clearly prepared in contem-plation of litigation. In this regard, we note that the complaint involvingLeroy Tubbs issued on October 3. 1980. and that each letter indicates onits face that it was solicited by Respondent Third, the AdministrativeLaw Judge refused to allo w Respondent to present Merle Ray Ileningeras an expert witness to testify about apprenticeship programs generallyand the standards for their operation, We agree with the AdministrativeLaw Judge that Heninger's testimony is irrelevant. because he had nodirect knowledge of the operations of Respondent's apprenticeship pro-gram and he did not participate in the decision to terminate l.eroy Tubbs.Finally. we note that all of the rejected evidence would have beenmerely cumulative, since Respondent was allowed to present other evi-264 NLRB No. 29ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3On August 27, 1980, the Board issued its decisionin Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980), enfd. 662 F.2d 899 (Ist Cir.1981), which sets forth a two-step mode of analysisfor examining causation in cases alleging unlawfuldiscrimination or otherwise turning on motivation.In section II of his Decision in this case, the Ad-ministrative Law Judge used language which sug-gests that Respondent had both lawful and unlaw-ful motivations for failing to refer Leroy Tubbsand for terminating Leroy Tubbs' apprenticeship,but he did not specifically apply the Wright Lineanalysis in finding that Respondent violated Sec-tion 8(b)(1)(A). We conclude that, despite the Ad-ministrative Law Judge's failure to articulate hisanalysis of Respondent's motivations in the termsdiscussed in the Wright Line decision, his findingssatisfy the analytical objectives of Wright Line. TheAdministrative Law Judge initially considered theGeneral Counsel's prima facie case and found thatunlawful motivations contributed to the rescissionof Leroy Tubbs' last referral and to the terminationof Leroy Tubbs from the apprenticeship program.Thus, the Administrative Law Judge found, basedprimarily upon admissions by Respondent BusinessAgent Smith, that Leroy Tubbs' involvement inprotected activity, i.e., his criticism of the waySmith ran the Union, caused Smith to rescindLeroy Tubbs' referral to the Logansport job andalso caused Smith to call an apprenticeship boardmeeting for the purpose of terminating LeroyTubbs as an apprentice. Then, the AdministrativeLaw Judge considered Respondent's defense andfound it unpersuasive. Respondent contends that,dence regarding Leroy l ubbs' abilities and problems onl the job, the com-plaints made by employers about his work belore August 19. 1980, andthe factors considered by the apprerticeship board members in decidingto terminate him Therefore, we affirm the Administrative Law Judge'srulings2 Respondent has excepted tt) certain credibility findings nmade by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the reles ant c idence con-vinces us that the resolutions are incorrect Standard or Dr 'uall Products,Inc., 91 NLRB 544 (1950). enfd 188 F 2d I62 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findings." We have modified the Administrative l.aw Judge's rc.om mendedOrder to add a praosision requiring Respoindentl to notify each employerbound by its collective-bargaining agreement, by mailing each a copy ofthe attached noltice marked "Appendix." that the contract provisionsfound herein to be unlawful will be given ino further force ior effect SeeInrernalionol Photographer of the Mottion Pi urclr Indusries. Local No. 644of the Internatior nal .ll/rance of Iheutric al Srage Ig phploe- anr d .lortring Pic-rure .fachine Operators of the Unirted Srtats and C(anada, AFL-C1 0 (King-ltirzig Producers), 259 NLRB 1415 (1982). Anrrircan Guild of' lariey .rt-ists .4FL-CIO (Fontainebleau H lotel Corporation, d/h/ a FontainebleauHotel). 163 NLRB 457, 472-474 (1967). We has e also modified the Ad-ministratie Iaw", Judge's notice to conform to, iour Order192 LOCAL NO. 121. PLASTERERSbecause so many contractors had complained aboutLeroy Tubbs' performance and had requested Re-spondent not to refer him to their jobs, there wereno further jobs to which he could be referred.However, the Administrative Law Judge discredit-ed these explanations, noting that, despite numer-ous complaints from contractors about LeroyTubbs over a period of months, Respondent hadcontinued to refer Leroy Tubbs to other contrac-tors and had been willing to send him to the Lo-gansport job until he complained about how Smithran the Union.We agree with the Administrative Law Judgethat the General Counsel established a prima faciecase of unlawful motivation. At that point, theburden of proceeding shifted to Respondent todemonstrate that, in the absence of Leroy Tubbs'protected activity, it would still have rescinded hisreferral and terminated his apprenticeship. Weagree with the Administrative Law Judge that Re-spondent failed to meet this burden, especiallysince Respondent presented no evidence to explainwhy it had continued to refer Leroy Tubbs evenup to the day he criticized Smith's running of theUnion despite the complaints about his work, whyit had never discussed these complaints with LeroyTubbs before, or why the complaints about LeroyTubbs were any different from the complaints itadmitted receiving about other members' work. Wenote that the rejected evidence discussed in foot-note 1, supra, would have been insufficient to meetthis burden even assuming its truth. Accordingly,we affirm the Administrative Law Judge's conclu-sion that Respondent's failure to refer Leroy Tubbsfor employment and its termination of his appren-ticeship violated Section 8(b)(1)(A) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Local No. 121, Operative Plasterers' and CementMasons' International Association, Lafayette, Indi-ana, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, as so modified:1. Insert the following as paragraph 2(c) and re-letter subsequent paragraphs accordingly:"(c) Notify all employers bound by its collective-bargaining agreement, by mailing each employer acopy of the attached notice marked 'Appendix,'that the clauses found herein to be violative of theAct will be given no further force or effect."2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, concurring in the result:I agree with the result reached by my col-leagues, but I do not share their reasoning. TheAdministrative Law Judge disposed of this discrim-ination case by finding and concluding correctlythat Respondent's explanation for the alleged dis-crimination was pretextual. That being the case.there was only one genuine motive for the con-duct, and that was unlawful.Thus, there is no occasion to discuss and rely onWright Line.4That decision was designed to spellout the burdens of proof in situations where therewas a lawful motive as well as an unlawful one forthe action taken. No such lawful motive existshere, and the application of Wright Line conse-quently itself becomes a pretext and a sham, creat-ing confusion among employers, employees, unions,and the courts which can only plague us in futuredeterminations of such cases. In reaching the resulthere, I would not rely on Wright Line. See Lime-stone Apparel Corp., 255 NLRB 722 (1980).4 W'rght Line. a Divisoon of Wright Line, Inc.. 251 NI.RH 1083 (1980)APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Gove:nmentTO MEMBERS AND APPLICANTS:After a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT coerce or restrain Leroy F.Tubbs or other applicants for employment byrefusing to refer them to available employmentopportunities because they engage in activityprotected by the Act, and WE WILI. writeLeroy F. Tubbs a letter telling him that wewill not do so.WE WILl. NOT maintain or enforce provi-sions in our collective-bargaining agreement,or policies, which give union members unlaw-ful preference for employment over non-members of a union.WE WILL NOT advise employees that theywill not be referred for employment, or threat-en to malign them, or file internal union193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharges against them, because they, or others,engage in activities protected by the Act.WE WILL NOT in any like or related mannercoerce or restrain employees in the exercise ofthe rights guaranteed them by Section 7 of theAct.WE WILL make Leroy F. Tubbs whole forour unlawful discrimination against him on andafter August 14, 1980, by compensating himfor the losses suffered by him, with interest,resulting from our refusal to refer him to avail-able employment opportunities.WE WILL notify all employers bound by ourcollective-bargaining agreement that the con-tract clauses found by the Board to be viola-tive of the Act will be given no further forceor effect.LOCAL NO. 121, OPERATIVE PLAS-TERERS' AND CEMENT MASONS' IN-TERNATIONAL ASSOCIATIONDECISIONBERNARD RIES, Administrative Law Judge: Theseconsolidated cases, charging Respondent with variousviolations of Section 8(b)(1)(A) and (2) of the Act, wereheard in Lafayette, Indiana, on May 5-8, 1981. Briefshave been received from the General Counsel and Re-spondent. Having considered the entire record, my recol-lection of the demeanor of the witnesses, and the briefs, Imake the following findings of fact,' conclusions oflaw,2and recommendations.I. BACKGROUNDRespondent is a cement masons local in Lafayette, In-diana. It engages in collective bargaining with a multiem-ployer association known as Associated Building Con-tractors of Lafayette, Inc. (hereafter the Association),whose members require cement masons in the course oftheir construction work. At times relevant hereto, Re-spondent and the Association were parties to a bargain-ing agreement executed on June 2, 1980.William P. Smith became Respondent's business agentin January 1980. In that capacity, he monitors the bar-gaining agreement and is primarily in charge of referringunion members to jobs called in to him by employeeswho belong to the Association. Smith also serves as sec-retary-treasurer of the Local and, as well, spends part ofhis time working as a journeyman mason.Francis A. Tubbs, one the Charging Parties here, hasbeen a mason and a member of Respondent for some 15years. His two sons-Leroy, who is the other ChargingParty, and Terry-are mason apprentices and unionmembers. The complaint alleges that Respondent,I The errors in the transcribed record of proceedings are hereby cor-rected.2 Respondent's answer pleaded insufficient knowledge of the jurisdic-tional facts alleged in the complaint. The evidence adduced at hearingclearly demonstrates that it is appropriate for the Board to assert jurisdic-tion here, and Respondent's brief makes no contrary contention.through Smith and others, violated the statutory rightsof Francis and Leroy3by failing and refusing to referthem to available employment because they engaged inconduct protected by the Act and by taking other actionsimilarly motivated.It seems appropriate to discuss at this point the Gener-al Counsel's contention that Respondent operates an "ex-clusive hiring hall" in its relationship with the Associ-ation; i.e., that the Association has agreed with theUnion that its members will consider for employmentonly those prospective employees referred to them bythe Union.The record shows that Respondent operates a referralservice on a daily basis, with Business Agent Smith dis-patching employees to work on jobs phoned in by con-tracting employers, most such jobs being only a day ortwo in length. Section 21 of the bargaining agreementprovides:The Employer, in requesting Cement Masons fromLocal No. 121 must make such request twenty-four(24) hours in advance of the time the CementMasons are to report for work. Although CementMasons are notified by the Union of the availabilityof work, the Employer must actually screen andhire employees at jobsite wholly without any refer-ence or referral from the Union.Although the clause is not artfully drawn, it seems tomean that the contracting employers can (perhaps must)hire employees despite the absence of a "reference of re-ferral from the Union," thereby indicating that the hiringhall is not an "exclusive" one. At the hearing, however,business agent Smith testified that his understanding ofthe clause was that it requires an Association employer"come to [the Union] for all of its employees, cementmasons, and no other source." Edgar Olson, president ofthe Association, was asked at the hearing whether"Local 121 is the exclusive source for the cement finish-ers," and he replied, "They're the ones we would firstcall, yes."Despite this testimonial indication that the parties be-lieve that they contractually established an exclusivehiring arrangement, the evidence suggests otherwise. Al-though, in point of fact, nearly all hiring of cementmasons by Association members is accomplished throughunion referrals, there is testimony here relating to anumber of jobs obtained by one of the Charging Partiesand others as a result of directly approaching employers,and no evidence that business agent Smith, who surelywas aware of these transactions, complained or took anyaction in retribution.4Smith testified, in fact, to hisknowledge that "many times" contractors will hire em-ployees directly; although he considered such hiring con-trary to union policy, he obviously has done nothingabout such occurrences.a Because two of the principal players are surnamed Tubbs, I shallhereafter refer to them by their first names to avoid confusion.4 For example, in June 1980. Francis Tubbs was directly hired by aforeman working for Kettlehut, Edgar Olson's firm, into a job whichlasted 6 weeks. There can be no question that, in this close-knit communi-ty. Smith was cognizant of this employment.194 LOCAL NO. 121, PLASTERERSGiven this evidence, and the most reasonable interpre-tation of the contract language, it is difficult to say thatan exclusive hiring hall existed.5For the present purposeof assaying the status of the hiring hall as "exclusive" or"nonexclusive"-i.e., to determine if the Union's refusalto refer employees had the necessary effect of precludingan applicant from obtaining a job, and if, accordingly, adiscriminatory failure to refer violated Section 8(b)(2)--the salient question should be whether, as a matter ofpractice, the putative employer and employee wouldhave felt constrained to forgo consummating an employ-ment relationship absent a union referral. That is obvi-ously not the case here.6The character of the hiring hall is not, however, avery significant question here. As counsel for the Gener-al Counsel points out on brief, the Board has held that,even where a union only offers nonexclusive referral as-sistance to its members, the union's failure, in renderingsuch assistance, to "act in an 'even-handed' mannertoward all its members without discrimination based onthe exercise of Section 7 rights" constitutes a violation ofSection 8(b)(1)(A) (although not of Sec. 8(b)(2)). Hoistingand Portable Engineers, Local iVo. 4 and Its Branches ofthe International Union of Operating Engineers (The Carl-son Corporation), 189 NLRB 366, 367 (1971); Chauffeur'sUnion Local 923. International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers '.4 America(Yellow Cab Company. Yellow Cab Company of AlamedaCounty and .4irporiransit). 172 NLRB 2137, 2138 (1968).Thus, if either Tubbs was denied referral as a reprisalagainst the exercise of protected rights, a claim *will lieunder Section 8(b)(1 )(A), and the same remedy thatwould be appropriate for a violation of Section 8(b)(2)will obtain. The Carlson Corporation. supra, 189 NLRB at367, 376-377.It. TMIY Atl I (iAr I ONS RiI \t iN(i T10 It RON rtUBBsThe complaint alleges that since on or about August13, 1980, Respondent has unlawfully refused to referLeroy Tubbs to work because he "criticized the officers,policies, and procedures of the Respondent and for otherdiscriminatory and arbitrary reasons."In March 1979, Leroy Tubbs enrolled in the joint ap-prenticeship program sponsored by Respondent and theAssociation. and became a union member at that time.Because he had received some informal training from hisfather, he was awarded 500 hours toward the 6,000hours needed to graduate from the program.I ecroy worked at various jobs thereafter, all of themby referral from, or- with approval of, business agentSmith. Ilis career was not unmarked by disharmony. Hequit the first Job after or 4 months because the carpen-ter foremen. h(ho had no jurisdiction over him., kept"harassing" him b\ saying that he "w'as not doing [his]job, [he] was standing around all the time." On anothers 'i he fact that, a. discussed It/nr,. Respondent reqlire'. all empltoyeesto he meminers if the Union dote. not mean, as the General Counlselseems to contend. that the hiirinl h/ll is aln exclusive oine.l'h pratlie ofa Ihe p. rtics is a rele rtlnt consideration in determiningtht nature of the hirilrg arrangement Local linion N\. 174. InrnatiornalBrotherlihid i/ Iamn tlr,. C hauleiduars. Har, houtenten and I/l/peri o' Iler-ica. Indepn, dentr t1i, i 'i t rag,' 'r Inl JI 22 h NI RI h9(). h', Il (it'17h)job, on which his father was the foreman, the superin-tendent became unhappy with a piece of work and laidoff the entire crew, including Francis Tubbs, after about3 months' employment. In August 1980, Leroy workedfor about a week at a union-referred job and, on beinglaid off for lack of work, was told by his foreman thatthe superintendent had been unhappy with his perform-ance because he was not helping to sweep, a duty whichLeroy thought to be a laborer's task. On August 12, in acall to business agent Smith, Leroy told Smith about hiscriticism; according to Leroy's undenied testimony,Smith said not to worry about it, and sent him to a I-dayjob on August 13.At the end of that day, Leroy and Smith talked aboutanother referral. Smith assigned him to a job in Logans-port. During the conversation which followed, Leroycomplained about the fact that, in his work that day, hehad been sent home at the regular quitting time whenother finishers had been allowed to work overtime,which Leroy conceived to be contrary to the bargainingagreement. Apparently Leroy asserted to Smith that hewas as competent as a journeyman trainee who had beenallowed to stay, and Smith replied that Leroy "didn'tknow how to do [his] job and [he] didn't know how tofinish concrete." Leroy told Smith that the latter was"full of shit," and said that "if people complained aboutmy work, why don't they tell me about it at the time I'mnot doing it or whatever I'm doing wrong. Why do theywait until afterwards and then jump my ass about it?"In the ensuing argument, Leroy accused Smith ofhaving a grudge against him "because I wouldn't kiss hisass, kiss the Union's ass," and, expanding on this subject,told Smith that he "felt the Union was fucked up be-cause they run it the way they want. They do-theydon't care how we feel, they just run it the way theywant." Smith denied the accusation. Smith then toldLeroy not to go to the Logansport job, and the conver-sation ended. As of the time of the hearing, Leroy hadbeen referred to no more jobs by Smith.The complaint further alleges, in separate counts, thatRespondent violated Section 8(b)(l)(A) when, on August19, "acting through William P. Smith and the membersof the joint apprenticeship committee ...[Respondent]threatened to terminate the apprenticeship of' Leroy,and when, on August 19, "acting through William P.Smith and [Union President Jorden] Burke, at a meetingof the Joint Apprenticeship Committee [Respondent]threatened to utter false information against its membersif they filed charges under the Act."The record shows that. in the August 13 phone con-versation, Smith said something to Leroy about conxen-ing an apprenticeship committee meeting. and, on August15, leroy was notified that he was required to attend aspecial meeting of the apprenticeship committee onAugust 19. Twvo other apprentices (of the 10 or so thenbeing apprenticed) uwerc also called before the commit-teeThe committee was composed of Smith, RespondentPresident Jorden Burke, Respondent Vice PresidentCharles Taylor, and member Pete Belanige. At the meet-ing, after Smith criticized Leroy's work performance.195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaying that "there was not a single contractor that theycould send [him] to because no one wanted [him]," herecommended that Leroy look for some other line ofwork. Leroy replied that, if he was kicked out of theUnion, he would file charges with Labor Board. He wastold that if he did so, "they'd bring up that I had a baddischarge and I lied on my application about my stom-ach problem." On August 25, Leroy filed his chargewith the Board.The foregoing is based on the testimony of LeroyTubbs, confirmed in material aspects by William Smith.Thus, Smith agreed that on August 13, he first toldLeroy to report to the Logansport job and later rescind-ed the referral, and he acknowledged that, during theconversation, Leroy had "started to complain about how[Smith] ran the Union ...and how [Smith was] runningthe hiring hall." Furthermore, Smith made it clear at thehearing that Leroy's August 13 criticism, in part, causedhim to withdraw the Logansport assignment. Asked if itwas a fact that the reason he told Leroy not to go toLongansport was "because he complained about theUnion as to how you ran it," Smith replied, "As youstated, yes, with ...in conjunction with the previousreports that I've had from him."There can be no doubt on this record that Leroy'scondemnation of Smith and Respondent during the tele-phone conversation was the critical factor which led tothe recission of the August 13 assignment, to the conven-ing of the apprenticeship committee meeting on August19, and to the failure of Leroy to receive referrals there-after. There is, it is true, a fair amount of evidence in thiscase that Leroy was far from a stellar apprentice; al-though I thought that some of the evidence was exagger-ated some perhaps even fabricated, Leroy himselfseemed to concede that he had had problems, by quotinghimself as having complained to Smith on August 13 thatsome employers would "wait until afterwards and thenjump [his] ass about" his work.7Leroy also testified that,prior to August 13, he had called Smith to complain thathe was not getting his fare share of work.Nonetheless, despite the fact that Leroy, to Smith'sknowledge, had had problems with some contractors andhad complained to Smith perhaps more than Smith caredto hear (indeed, had done so on August 12, saying thatthe sweeping requirement imposed on that day was inviolation of the collective contract), Smith was perfectlywilling to send Leroy to the Logansport job as ofAugust 13. What turned Smith around, and made all thedifference, was that Leroy at that time "complainedabout the Union as to how [Smith] ran it." Elsewhere,Smith testified, "And it wasn't a matter of him chewingme out that I just took a grudge upon him not to sendhim, it was the fact that his attitude and the statementsthat he made concerning the way that myself and othermembers of our Union were running a local or conduct-ing business were just out of hand and we weren't doingthings right."7 On the other hand. Leroy testified about some jobs which he hadworked free of criticism; and the record shows that, in May 1980. he wasemployed by a firm called Place Crete., which was sufficiently impressedwith Leroy to ask him to work on a full-time basis for several weeks inOhio.That castigation led not only to the recission of theLogansport referral, but, as well, to Smith's decision tocall the apprenticeship committee meeting. Smith himselfconceded that the meeting was held in direct response toLeroy's criticism. At the hearing, he testified he "calledthe meeting in respect to what Leroy had said about merunning the Union and also because I was unable to referhim out to other contractors because they had requestednot to send Leroy on their jobs." This last reason isclearly untrue in view of the fact, inter alia, that Leroyhad worked for Wilhelm Construction and Building Sys-tems (see G.C. Exh. 5), and was about to be sent to May-nard Brothers in Logansport, all in the first 13 days ofAugust.8It is clear from the evidence that the meeting wasprompted predominantly by Smith's indignation atLeroy's criticism; the inclusion of the other two appren-tices on the agenda (one was told that his work wasbelow par and he was put on 30 days' probation; theother was informed that his performance had been thesubject of critical comment) was an afterthought." Smithconceded at the hearing that, at the meeting, the commit-tee told Leroy that he should look for work elsewhere,and he answered "yes" to the question whether "thereason you told him to seek other employment was inpart based on the conversation you had with Mr. Tubbson August 13 where he criticized the Union." It is quiteapparent that, had it not been for that conversation, themeeting of August 19, and the advice to Leroy at thatmeeting that his future in the program was dim, wouldnever have occurred. 'a Leroy also testified rather convincingly to other August jobs prior toAugust 13, but they are not reflected in GC. Exh. 5 The fact that Leroydid work for Wilhelm in August casts some doubt upon the testimony ofStanley Mortensen that, after Francis and Leroy had worked for him in"June or May" 1980 while he was foreman for Wilhelm, he called Smithand "told him I didn't want them on the job anymore." G..C Exh. 4. thedaily register maintained by Smith, shows that Leroy was referred towork for Mortensen after calls made by him on July 22 and August II.Smith's testimony on the subject of the managers and foremen who hadbarred or complained about Leroy did not allude to MortensenThe record shows that Leroy quit Sollitt Construction in 1979 andwas, in effect, discharged, with the rest of his crew, from Kokomo Indus-trial Contractor in February 1980. and it seems likely that Smith thoughtthat these employer' would not want to reemploy him. He named twoother companies whose managers. he said, had told him that they did notwish to reemploy Leroy. Although he also mentioned other companieswhose foremen had "complained" about Leroy. he continued to findwork for Leroy. until August 13.9 The record shows that the union vice president and apprenticeshipcommittee member. Charles Taylor, on some unknlown date. evaluatedapprentice Winningham on work observed by Taylor between June 1-15.1980. Taylor "recommend[edl dismissal" of Winningham Nothing wasdone about Winningham until the August 19 meeting, when he was puton probation for 30 days. As of the hearing. Winningham was still work-ing profitably at the trade.Smith testified that it was unprecedented to hold a meeting in whichapprentices were put on probation or "kicked out." The meeting was alsoseemingly irregular because none of the employer members of the jointcommittee were in attendance. While Smith testified that there can be a"committee meeting of' just the Union representatives when you've gotproblems within your own-your own members to try to iron out." ithardly seems that a meeting in which one apprentice is advised to leavethe program and another is put on probation would appropriately be clas-sified as involving only intraunion problems.'o Smith testified that. in notifying the other committee members ofthe meeting, he had "possibly" told one of them about Leroy's criticismContinued196 LOCAL NO. 121. PLASTERERSIt is evident, therefore, that had it not been for Leroy'sverbal assault against the Union on August 13, (1) therewould have been no August 19 meeting, and (2) Leroywould have worked at not only the Logansport job onAugust 14, but, as well, at other union-referred employ-ment thereafter. IAs the Court of Appeals for the Second Circuit notedin N.L.R.B. v. Local 485, International Union of ElectricalWorkers, 454 F.2d 17, 21, fn. 6 (1972), "the right to criti-cize union leadership" is "clearly protected by Section 7of the Act."'2 The retaliation against Leroy for engag-ing in such criticism thus encroached upon protected ac-tivity. Smith may have harbored ill feelings againstLeroy because of his earlier complaints, and may haveheld a low opinion of Leroy's skills and work attitude,but it is plain that what provoked him to effectivelyremove Leroy from the work force was activity inwhich Leroy was legally entitled to freely engage.I find, therefore, that Respondent, by refusing to referLeroy Tubbs to work on and after August 14, 1980, vio-lated Section 8(bXl)(A) of the Act. It is true that, afterAugust 13, Leroy did not, until April 1981, expressly re-quest referral. Unquestionably, however, Smith knewthat Leroy desired work as much on October 14 or De-cember 14 as he had on August 14. Smith testified that,while the general practice is that employees call him tosay that they want work, that is not necessary if heknows that they are not employed.'3It is obvious that,when Leroy filed his charge on August 25, Smith knewthat Leroy wished to work; that when Smith met withLeroy in November in an attempt to settle the presentlitigation, Smith knew that he wished to work; and thatwhen Leroy sent Smith a registered letter on April 7,1981, announcing that he was "still available for work,"Smith knew that he wished to work. Despite the last-mentioned formal notice, Respondent had still obstinatelyrefused, as of May 6, the day that Leroy testified, tooffer him a referral, even though, so far as the recordshows, Leroy has not been officially removed from theapprenticeship program. 14As indicated above, the complaint alleges that, onAugust 19, the committee unlawfully "threatened to ter-minate the apprenticeship of' Leroy Tubbs because ofof the Union. Further, in a tape-recorded interview between Smith and aBoard agent. Smith staled that the decision to notify Leroy to seek otheremployment was "actually made" on August 13. after the phone conver-sation in which Leroy "belittled myself as to I wasn't running thingsproperly."I Leroy's filing of an unfair labor practice charge against the Unionon August 25 undoubtedly extirpated any faint hope that might have re-mained of his receiving future referrals. When Smith was asked at thehearing whether, after August 13. he had considered. but decided against.referring Leroy to employment because he had "filed charges with theBoard," Smith answered simply. "I'm not sure"12 Accord: Pipeline Local Union No. 38. etc. (Hiancock-Northwest. J. V).247 NLRB 1250 (1980); Chauffeurs Union Locol 923. International Broth-erhood of Teamsten. Chauffeurs. Warehousemen and Helpers of America(Yellow Cab Company. Yellow Cab Company of Alameda County and Air-porTransit). supra.II Testimony of Smith.14 Leroy testified that he had not called Smith for a referral afterAugust 19 "because I knew there'd be an argument." Pipeline LocalUnion No. 38 (Hancock-Northwest. J V.). supra. 247 NLRB 1250. recog-nizes that continual reapplication is not required when it would be"futile" to do so. Leroy's anticipation that a request would be futile waseminently justified.the criticism he had leveled at Smith and Respondent. Ifind the "threat" characterization arguably inappropriate.Smith was, as it turned out, beyond "threatening" Leroy;by the time the statement that Leroy should search forother employment was uttered by Smith, he had alreadyconcluded that Leroy must be jettisoned. 5 The commit-tee's announcement of its recommendation that Leroylook to other fields for work seems more properlytermed a declaration that Leroy's apprenticeship hadbeen de facto revoked. Since the declaration was proxi-mately caused by Leroy's protected activity, Respondentthereby further violated Section 8(b)(1)(A).Finally, as earlier stated, the complaint alleges that, atthe apprenticeship hearing, Smith and Burke "threatenedto utter false information" against Leroy if he carried outhis stated intent to file charges with the Board. Leroytestified that, when he threatened to go to the Board ifhe was eliminated from the program, he was told that ifhe did, "they'd bring up that I had a bad discharge and Ilied on my application about my stomach problem."Although Smith did not recall that this threat hadbeen uttered, he testified that "possibly" it had. I havelittle doubt about the accuracy of Leroy's testimony.Confirming evidence is found in Francis Tubbs' testimo-ny that, on October 8, Smith approached him and askedabout Leroy's military discharge and his doctor; Smithtestified that he "possibly could have" asked Francisabout these matters at that time. Smith conceded that onJanuary 5, 1981, he wrote Leroy to ask for copies of hisdischarge and medical records. When asked at the hear-ing why he wanted the records, Smith's answer at firstsounded as if he had wanted to explore the possibility ofa Veterans Administration subsidy for Leroy, a ratherunlikely explanation, but he later denied such a purpose,saying that he had wanted to investigate a "problem"-not the "problem" of Leroy's filing unfair labor practicecharges, but rather the "problem" of his "being sick andnot able to work, laziness on the job, and not physically...[being able] to do the work." Since Smith said thathe had first been made aware of Leroy's sickness in Jan-uary 1980, since he had never previously thought ituseful to investigate that problem, and since, as of Janu-ary 1981, Leroy had not worked for 5 months, the expla-nation is not very satisfying. 'Leroy testified that he had received a discharge fromthe military service under "other than honorable condi-tions." The apprenticeship application he filled out inMarch 1979 asked about previous military service, butnowhere inquired about the nature of the applicant's dis-charge. Leroy further said that his stomach ailment didnot begin until August or September 1980. The commit-tee in fact exhibited preexisting awareness on August 19that Leroy's discharge had been less than honorable; nosteps had been taken to act on that knowledge untilLeroy indicated an intention to file charges with theBoard. It seems clear that the threats by the committee"s Webster's New Collegiate Dictionary (1977) defines a "threat" as"an indication of something impending."II Smith was a cleancut and earnest young man, but an examination ofhis whole testimony leads me to believe that he was not always a reliablewitness.197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto "expose" Leroy's "falsification" of his application, andthereby to tarnish Leroy's name, should he carry out histhreat to seek the Board's protection, constituted unjusti-fied coercion against Leroy's statutory right to filecharges. I conclude that Respondent thereby violatedSection 8(b)(1)(A).i1. THE A.LF EGATIONS PERRTAINING TO FRANCISTUBBSThe complaint alleges that Respondent discriminatedagainst Francis Tubbs by failing and refusing to referhim to work in and after June 1980, because he "filedcharges and gave testimony under the Act."Francis has been in the trade and a member of Re-spondent since 1966. It would appear that Francis had nonotable complaints about the operation of the Union orthe referral system until 1980. In February of that year,as previously indicated, Francis and his crew were laidoff from a job. Francis asked Smith to investigate thelayoff. When Smith replied that it "wasn't this job" to doso, Francis filed a charge against Respondent with theBoard on March 6. A few weeks later, he had a tele-phone conversation with Smith about the charge andwas told that "if I pursued the charges that my workwould slow down, which it did."17After sober consider-ation of this prophecy, Francis withdrew the charge onMarch 16.In Francis' opinion, the withdrawal served no pallia-tive function. and, on October 9, he filed another charge,alleging that the Union, since March, had discriminatori-ly denied him referrals because he had "filed chargeswith the National Labor Relations Board." The com-plaint issued by the Region on November 26 made thesame claim, except that it dated the commencement ofthe unfair labor practices as "on or about June 1., 1980."No explanation was offered at the hearing for thechoice of the June date; Section 10(b) of the Act wouldhave permitted allegation of a period of discriminationextending back to April 9. Counsel for the GeneralCounsel does not comment on brief about this question;the closest he comes to naming an effective commence-ment date, seemingly in disregard of the logical choicesof March or June, is a passing reference to April, as setout more fully below. These unexplained inconsistenciespresent a problem of analysis which some attention orexplanation by the Region might have prevented.The evidence indicating that Respondent bore ill feel-ings towa;d Francis, and therefore may have been of amind to reduce the work coming his way, is substantial.The first item of such evidence lies in Francis' undenied,and credited, testimony that Smith told him in Marchthat if he "pursued the charges that [his] work wouldslow down." As the General Counsel points out, it canbe argued that the March 26 withdrawal of chargeswould logically have ameliorated the rationale underly-ing that threat; but it can also be contended that an all-too-human residuum of hostility toward Francis couldhave persisted even after the withdrawal, and, further,'7 Smith xsas not asked ;it the hearing tI clrlmnenl on his tesimonn Icredit Francis.that the charge filed by Francis in October would havetriggered a like state of mind.Second, in October, after Leroy had filed his charge inAugust, Smith accused Francis of being behind "whatLeroy was doing," and Smith told Francis that "he wasgoing to do what he had to do."'8Smith's belief thatLeroy was acting as Francis' pawn in thus attacking theUnion was unquestionably; a breeding ground for hostil-ity toward Francis; and since it is clear that Smith wassensitive to such attacks, as witnessed by his treatment ofLeroy for having criticized the Union, it could well bethat he would have been equally prepared to discrimi-nate against Francis. 19Third, on September 9, Respondent's president, JordenBurke, filed an internal union charge against Francis, al-leging that, on a July 29 job, Francis had not performedin a "workmanlike" manner, contrary to the Union'sconstitution. The complaint alleges, as an independentviolation of Section 8(b)(l)(A). that Burke preferred thecharge because Francis "filed charges and gave testimo-ny under the Act." If the violation is substantiated, itmight also show a hostile mind set against Francis byunion officials which would tend to support the claim ofa union desire to retaliate against Francis in his employ-ment. I shall, accordingly, now address this subject.Again, however, I must advert to a procedural prob-lem. At the hearing, when counsel for the General Coun-sel began to elicit testimony about two union trials heldin October and December on Burke's charge againstFrancis, I asked why he was doing so, since the com-plaint alleged as unlawful only the September filing byBurke. Counsel explained that the later events wouldtend to show that the September filing was wrongfullymotivated, but he specifically declined to amend thecomplaint to allege that the hearings (and the eventualimposition of a suspended fine of $50) were themselvesviolative. While it is possible to prove an earlier motivefrom later events, it would seem logical to allege alsothat the subsequent related occurrences were part of acontinuum of wrongfully behavior. Sinice the GeneralCounsel has chosen not to do so, any consideration ofthe later events should be strictly limited to their tend-ency to establish an improper motive behind the Septem-ber preferring of charges.I should also note that, although the complaint, as setout above, attributes the preferring of the internal unioncharge to the fact that Francis "filed charges and gavetestimony under the Act," the most rational argument onthe facts, and the only one that the General Counselmakes on brief. is that the September union charge wasn' Asked at the hearinlg A helher he had accused r;anciis of instigatingthe charge filed h) .ro\. Smith firsl tated. "I don't think that I saidthat." then. "I did no! saN th " thlen. "I don't recall saying that," then.that he "could hasle slid it'' and. finally, that it 'sas "very possible" Icredit Francis' testimony"I rirancis and lecroy also o reCdhl) testliied that. after the apprentice-ship colmmittee meeting ended on Augut I9. Francis approached Smithto ask for a Awork referral Smith told Francis "not to tlump on him, he'dbeen gelling complaints about nmi ork" Vice P'residenit ITalor thencalled Francis a "D)ick iBostic" ' Srith testified that "[i]j secm, like"Taylor made suich a cominiiii. although he as not sire ItHo lic, therecord shos.,, had filed a complail il hlln Ihe I iocal sith the Iliterniation-al a stcar r r two before198 LOCAL NO. 121, PLASTERERSresponsive not to the NLRB charge filed by Francis inMarch, and then withdrawn, but rather to the NLRBcharge filed by Leroy on August 25. Certainly, Burkedid not file his complaint in September because of thewithdrawn March charge. The obvious relationship here,if any, is between Leroy's August charge and Burke'sSeptember charge, and the obvious question raised bythe sequence of events is why, if Burke was upset aboutthe manner in which Francis had performed work onJuly 29, did he not prefer a charge against Francis at theunion meeting of August 12, waiting instead to do so atthe September 9 meeting, which happened to be the nextmeeting after Leroy filed his charge with the Board onAugust 25?The answer given by Burke to this question was that itwas his understanding that a presiding officer such asBurke must step down from the chair and relinquish it tothe vice president in order to personally initiate suchnew business, and that the absence of Vice PresidentCharles Taylor from the August meeting made that pro-cedure impossible.20But Burke elsewhere testified that"any member of the executive board can sit in as presi-dent or vice president ... .[if they were appointedproperly or either [sic] by me to do so," a statement ofbelief which contradicts his expressed opinion that only avice president can serve in the place of a president.The record shows that business agent Smith was at theAugust meeting. Burke testified that Smith is a memberof the executive board. Respondent's "Constitution andBy Laws" provides, "In the absence of President andVice President, Board Members shall act as President orVice President in order of their election." Smith was, itwould therefore appear, entitled to "act as President" atthe August meeting, and Burke, as indicated, understoodthat possibility.Although I cannot say with absolute certitude thatBurke was dissembling here, the entire situation leads meto believe that Burke's professed fidelity to Robert'sRules of Order did not play a key role in his failure toprefer charges against Francis at the next meeting afterFrancis' asserted work derelictions. If Burke had beentruly affronted by Francis' job performance on July 29,to the point of desiring to prefer a charge against him, Ithink he would have preferred the charge on August 12,appointing Smith as president pro tem if he thought itnecessary; the delayed filing on September 9 stronglysuggests that an intervening cause-Leroy's NLRBcharge-played a major role.This is not to say that there may not have been somebasis for criticism of Francis' performance on July 29.There is abundant, and conflicting, evidence about themanner in which Francis did his work on July 29, withBurke claiming that Francis performed deficiently in sev-eral respects: failing to assist the other employees inthrowing masterplate dust, failing to assist the others inbeating some edges which were hardening in the sunwhile taking a 45-minute lunch, and making two grading20 The General Counsel's claim on brief that "the minutes of theAugust union meeting reflect that Vice President Taylor was present" isplainly wrong. The minutes list four officers, two of whom are shown as"P" and two of whom are shown as "A." Taylor's designation of "A"clearly indicates that he was "absent." not "present"errors. Vice President Taylor, who was on the same job,serving as foreman, generally corroborated Burke's testi-mony (except for a lunch estimate of 35-40 minutes), andadded that Francis had also left a water mark which hadto be redone. At the hearing, Francis conceded havingleft the water mark, but was not asked about the gradingerrors or the failure to assist in masterplating. He saidthat he took only a 20-minute lunch after Taylor hadgiven him permission, and Taylor's concession that hetold Francis to "eat, if you have a chance," may indicatethat there was not as much obvious need for an extrahand as Taylor and Burke implied.I accept the detailed testimony of Burke and Taylorabout the grading problems, and Francis conceded thewater mark error. I very much doubt the 45-minutelunch estimate given by Burke (recalled as 5 to 10 min-utes less by Taylor), and I am not convinced on the evi-dence as a whole that it would have been reasonable forBurke to think that Francis was derelict in failing to helpthrow the masterplating dust or in failing to assist inbeating edges. Although Foreman Taylor testified thathe spoke to Francis about the grading and the watermark, he did not in any other way chastise or correctFrancis. While his explanation-that he "didn't want aconfrontation"-is not inconceivable, it does not seemlikely that a foreman who felt authoritative enough totell Francis to rectify some errors would have been re-luctant to say that he should assist others in performingspecified work.I do believe, in other words, that Burke disapprovedof aspects of Francis' work on July 29, but I do not be-lieve that it was the kind of performance that, in the or-dinary course of things, might have provoked the filingof an internal charge against a veteran journeyman. Mis-takes and complaints about workmanship are, as therecord shows, not uncommon; Burke himself testifiedthat he "receive[s] complaints about all the members."The record indicates that such internal charges are ararity in this local. According to Smith, the last chargehad been filed at some time "previous to" January I,1978, the earliest date covered by the General Counsel'ssubpoena for such charges, but he gave no further infor-mation as to just how much before that date the lastprior charge had been lodged. Taylor testified, withsome uncertainty, that internal charges had been filed "inthe middle to late 60's."21I concluded, on the foregoing analysis of the suspi-cious timing, the relatively minor nature of the offense,and the rarity of such internal charges, that had it notbeen for the filing of Leroy's Board charge in August,Burke would not have preferred his union charge in Sep-tember.22The preferring of an internal charge by a21 The manner of presentation of evidence at the two hearings alsosuggests some hanky-panky, but I find the evidence on this point toovague to warrant a definite finding in that respect.22 There is, in fact. another event which might have contributed toBurke's charge. On August 18, Francis wrote a letter to the president ofthe International complaining about the manner in which the Local wasbeing run. The record does not establish when Respondent came intopossesssion of a copy of the letter but, since it is a Respondent's exhibit,it is clear that the letter was forwarded to Respondent at some point. ToContrinued199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion official against a member in reprisal against thefiling of an unfair labor practice charge is violative ofSection 8(b)(1)(A), Local Union No. 13, an Affiliate of theUnited Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry (Mechanical ContractorsAssociation), 212 NLRB 477, 479-480 (1974); Internation-al Brotherhood of Electrical Workers, Local Union No. 34(Protection Alarms, Inc.), 208 NLRB 639, 641 (1974), 1therefore conclude that Respondent violated Section8(b)(1)(A) by Burke's filing of a charge so motivated.23The final incident which might have inclined Smith todiscriminate against Francis was the filing by the latter,on October 9, of the charge underlying the present com-plaint. Since Francis had been threatened with loss ofwork by Smith when he had submitted a similar com-plaint to the Board in March, there is no reason to be-lieve that Smith would not have entertained a like retali-atory intent in October.24While there is thus, as discussed, good reason to thinkthat Respondent might have chosen to penalize Francisbecause of the protected activities engaged in by him andhis son, the thorny problem of whether Respondent actu-ally translated such a desire into reality remains for con-sideration.On the present record, evaluation of whether Franciswas the victim of discrimination in referral is no simpletask. The referral system, for one thing, is a very loosearrangement. There is no sign-in register. Smith testifiedthat, while many of the potential employees call to saythat they are available, he maintains no formal list ofsuch calls, although he may write them down in his dailywork register; Smith testified to a more basic list: "Youknow who's available and who isn't."Smith is never completely certain of the amount ofwork which may be entiled by a particular job' occasion-ally, a contractor will say that he has a short job whichstretches out for weeks. Apparently, Smith keeps no run-the extent that the letter may have played a part in Burke's decision, it,too. crnstitutes protected concierted activity, for the reasons explained inconlnectiol v ith I eroy' case, supra.i The colilplaitl also asserts that Respondent, acting through Smith,violated Sec (bh)(1)(A) by "threaten[ing] Francis Tubbs with excessivefines because said employce had filed charges and given testimony underthe Act." Francis testified that, shortly before the first union trial of thecharge against him, he had a telephone conversation with Smith aboutthe charge i , which he "called Mr Burke a lame." Smith responded thathe was going to File a charge against Francis for his derogatory referenceto a felloa nmember. aiid "he told me to bring my check book with a lotof money to the internal union trial." Smith testified that Francis' forego-inig accoult was "defiulitely incorrect." but I do not believe that Francisfabricated his tesliitnonll On the other hand, I do not consider the state-ment to he violatlie. unless one is to inflexibly deem any coimmeit by aulnion official relating to the wrongful charge to be itself independentlyvilolative. The pentding charge, and the inherent potential of a fine, wasthreat enlough: Smith's words on this occasion (which probably wereprincipally pros oked by the language used by Francis against Burkeladded lnothing subsiantive to the existing situation.a2 Although the complaint alleges discrimination beginning in June1980 because Francis "filed charges and gave testimony under the Act."logically referring to the withdrawn March charge, the evidence givesrise to broilder possibilities There is a predicate for an argument of un-lawful motive not only stemming from the March charge, but also fromthe charge filed by L eroy on August 25 (it will be remembered thatSmith accused Francis of conniving in that charge) and. as well. from thecharge filed by Francis which gave rise to the present complaint (theissue of job referrals to Francis through March 1981 was litigated at thehearing)ning tally of the hours worked by the employees whouse the hall.Smith said that he exercise a "certain amount of dis-cretion" in deciding which employee will be referred toa job. He looks to an employee's proximity to the work-site (bearing in mind the fact that "a lot of guys ..won't drive for one day's work 60 miles or so"); his age,experience, and physical characteristics in relation to thework to be done; his known personal preferences ("Wehave guys that don't like to rub ...[or] pour con-crete"); and his previous relationship w ith the contrac-tor.25Notably, Smith did not advert to a criterion of at-tempting to equalize the work among the regular usersof the hall. Given these premises, detection of discrimi-nation-that is, that one employee was preferred overanother for any invidious reason-is more difficult herethan it would be in appraising hiring halls run by given,particularized, and measurable standards.The General Counsel utilized two forms of proof in at-tempting to establish that Francis' referral rate declinedsignificantly in 1980 and 1981. He began by having Fran-cis testify from notes he had made about the telephonecalls to Smith from March 1980 on, and about his workexperience in the related period. When it became clearthat Francis was attempting to recall facts which werepurportedly set out in work records received in evi-dence, this approach was more or less terminated. Ishould point out that Francis' notes, now in evidence,are obviously incomplete; they do not, for example, in-clude references to referrals which other records showwere actually made to Francis.26A more promising source of information about thework performed by Francis and other employees usingthe referral system are documents introduced by theGeneral Counsel. General Counsel's Exhibit 5 is a May1979-October 1980 computer list of monthly reportsmade by contractors for purposes of the dues-checkoffsystem, specifically prepared for this hearing; GeneralCounsel's Exhibit 6 is a September 1980-March 1981computer printout showing hours worked for insurance26 The Board holds that "a union `hicl operaltes a hiring hall withoutthe use of objective criteria i n aking referrals engages im arbitrary con-duct that is violative of its duty of fair represenit;linill," Jouruvitienh PipeFitters Local No. 392, affilited with the United .I-iuriwl oif Jourreymenand Apprentiresr of the Plumbing and Pipe. itting ,induqrtv ,/ UIS. andCanada. AFL-CIO (Kairer Engin-ers. Int .), 252 Nt RB 417. 421 (1980)Whether the factors relied on hby Smitlh con I tute "obJcc etls criteria."whether the foregoing principle applies to noiiexcluscie hiring halls, andwhether the present referral system is intrinllicall,: ,i,;iative of the Actare issues not presented by the prescnt comlplaint ,'hile it co,uld be con-tended that the propriety of the systemn ha, been subjected to thoroughlitigation, and is therefore ripe for adjudication under settled law, it isclear from the General Counsel's brief that the G overnnrlmet did notintend to brand the system as uilawful I"Ideally [the referral system]may work well in this setting and may not be per %, illegal, however. itdoes not negate the extreme likelihood of abuse by those Wielding suchpower"). While I would concur in the latter sentimenll. it seems clearfrom the entire quotation that tilhe General Counsel. estcd v ith final au-thority to issue complaints under Sec 1(d), has consciously chosen not tocomplain about the manner in hlch Rcspondemii's referral system is con-stituted26 I feel sure that Francis intended no deceptinn here. particularlysince he must have known that his prior employment records were avail-able for comparison More likely, he simply failed to record relevantdata, and his memory of these short-term jobs proved unreliable200 LOCAL NO. 121, PLASTERERSpurposes; and General Counsel's Exhibit 28 is a comput-er list of hours worked by employees for the period Jan-uary-May 1979.These exhibits are quite awkward to use and analyze;for example, General Counsel's Exhibit 6, which pur-ports to show a summary of the hours worked by em-ployees on a month-by-month basis, often contains hoursfrom other months or even years within the purportedmonthly segregations, and caution must be taken in ex-tracting data from these pages. The exhibits also appearto be an incomplete depiction of total hours worked bythe employees who used the hiring hall. For one, theydo not show hours worked by employees for employerswho are not under contract with the Union, althoughthere may not be any of those. For another, I have foundat least one definite error in them, and there may beothers. 2 7On the reasonable theory that one meaningful ap-proach to determining whether Francis was the object ofdiscrimination in 1980-81 is to compare his hoursworked against the other employees for whom there arereports, Respondent has, on brief, constructed a tablepurporting to show Francis' hours worked for eachmonth between June 1980 and February 1981, and fur-ther showing how those hours ranked on a monthly basisagainst the other union members. Compilation of such acomparison from the documents in evidence is an ardu-ous task, but a casual review of Respondent's chartshows that it is unreliable, containing fundamental errorsboth favorable and unfavorable to Respondent.Thus, Respondent shows that Francis worked only 8-1/2 hours in August, but, as noted in the preceding foot-note, the evidence indicates that he worked about 34-1/2hours in that month. For September, Respondent countsFrancis as working 89-1/2 hours; while General Coun-sel's Exhibits 5 and 6(g) show only 73-1/2 hours, Gener-al Counsel's Exhibit 6(e) reflects an additional 86-1/2hours for September, making a grand total for Septemberof 160. For November, Respondent shows that Francisworked 208 hours, but in fact he worked only 113-1/2.Respondent obviously drew its November total fromGeneral Counsel's Exhibit 6(e), which is loosely labeled"November 1980," but included within the 208 hoursthere shown are 94-1/2 hours of work performed in Sep-tember and October. There are similar obvious errors inother months and other respects.Although the General Counsel introduced all theserecords, he has undertaken no anaylsis of them. His onlyallusion to the raw data is cursory and conclusionary,and he seems to rely primarily on his (accurate) percep-tion that Francis worked less in 1980 than he did in 1979,rather than on a comparison of Francis with other em-ployees in 1979 and 1980, seemingly the more significantmeasuring rods.28The General Counsel's entire argu-27 G.C. Exh. 5 shows that. in the month of August 1980, Francisworked only 24-1/2 hours-8-1/2 for Colasanti Floors, Inc., and 16 forOland-Gates Construction Co But he testified that he worked for Wil-helm Construction, an Association member, on August 29, and he hadwith him the checkstub proving that he did so.28 Quite possibly. all the employees could have worked more hours in1979 than they did in 1980.ment on the specific subject of comparative work is asfollows:In examining the work records of Respondent, itreveals that the number of hours worked by Tubbsfrom April, 1980 until early 1981 decreased in pro-portion to the number of hours he worked duringthe same time period in 1979 (see G.C. Exhibits-).[Sic.] Granted is the fact that the jobs F. Tubbs re-ceived came through the hall, however, they wereof very short duration. An example of such as [sic]seen in looking at the long term jobs he obtainedfrom June, 1980 to date. The only long term jobs[sic] came in June, and he received that one onlybecause of the aid of his son. The other which hewas working on at the time of the hearing, came asa result of Mr. Bostic interceding on his behalf(tr.-). [Sic.] The rest of his jobs were approximate-ly I to 3 days. One might argue that Respondenthad no motivation to retaliate against F. Tubbs afterhe withdrew his charge. However, it should benoted that during the months of April and May, astestified to by Smith, jobs were somewhat scarce,but even more so for Tubbs. As noted above, F.Tubbs received his only long term job in June,1980, and it lasted until mid July. In late July, heworked some hours. The decrease in work was adirect response by the Respondent because F.Tubbs filed charges with the Board in March, 1980and again it was the impetus of protected activitythat was the cause, in view of the established andcontinued hostility by the union toward F. Tubbs,shown by the undisputed testimony of F. Tubbs ofhis telephone conversation with Smith. His workfurther decreased after the charges were filed by L.Tubbs in August and thereafter.29This cavalier treatment of the records put in evidenceby counsel for the General Counsel may be open to sev-eral explanations. One is that he has examined therecords and concluded that the evidence does not in factdepict a significant disparity for Francis during the mate-rial period (whatever that may be); in that event, thecomplaint allegation should have been withdrawn. Theother inference is that counsel has chosen not to engagein the tedious effort necessary to even attempt an analy-sis of the evidence, leaving that chore to the Administra-tive Law Judge instead. In such circumstances, there isan almost irresistible temptation to say that, if counsel forthe General Counsel does not care to make the requiredeffort to demonstrate that the allegation has substance,he may not appropriately pass that burden on to the trierof fact.It is my obligation, however, to "inquire fully into thefacts" as to whether Respondent has engaged in anunfair labor practice. Section 102.35, NLRB Rules andRegulations and Statement of Procedure, Series 8, asamended. Moreover, as disucssed above, there is evi-dence beyond the work records which suggests that Re-spondent may have been tempted to discriminate against29 The blank spaces shown are found in the original brief Most suchreferences in the brief haei not been filed in201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrancis. Accordingly, I have independently examinedthe records in an effort to determine whether they dis-close improper treatment of Francis.As discussed, analysis of these computer printouts,necessary to the threshold step of determining whoworked when, and for how long, is a laborious task re-quiring considerable care to assure that the correct fig-ures for the correct employee for the correct months areentered into the tabulations. There are other problems.They include determination of those employees againstwhom Francis should be measured.The record indicates that a number of employees workexclusively, or almost exclusively, for only one employ-er, who contacts the individual directly when he isneeded and without clearing each hire through the hiringhall. Insofar as we are attempting to ascertain whetherFrancis, who was not so allied with a particular employ-er, was improperly deprived of his fairly anticipatedshare of referrals, we probably should not compare thefluctuations in his work with those of such single-em-ployer employees, whose number, as the exhibits indi-cate, is substantial.There also appears to be a large group of employeeswho worked only sporadically at the trade, since thenumber of hours they worked clearly did not constitutetheir principal source of income. The fact that such anemployee may work relatively greater amount in oneperiod than another would seem irrelevant to Francis'case, for purposes of comparison of him with other em-ployers.I w ould think, in other words, that Francis is bestcompared only against those other masons who, accord-ing to the exhibits, work for a variety of employers forsubstantial periods of time, month in and month out.Another problem is the appropriate period or periodsin which to measure Francis' referrals against those ofother employees. As noted, the charge alleges that thediscrimination actually began in March 1980; the com-plaint alleges June; and the General Counsel's brief refersto April, the commencement of the 10(b) period. Theevidence suggests at least three potential triggeringevents for discrimination: Francis' March 20 NLRBcharge, withdrawn on March 26; Leroy's August 25NLRB charge; and Francis' October 9 charge.30Theideal analysis would be, I suppose, to compare the hoursworked by Francis against the hours worked by othersin his "steady free-lance" category on a monthly basis,measuring Francis' relative ranking for each month fromJune (or April) 1980 through March 1981 (the last monthfor which we have records), and comparing those hoursand relative standings against the records compiled byFrancis and the other employees in the analogousmonths 1979-80.':'° While the complaint alleges discriminlaion arising from the firstcharge filed by Francis. the later possible issues have, I think, been asfully and comprehenlsi.ely litigated as they can be in a case like this one,and are therefore capable of adjudication See, e Vegas Village Shop-ping Corporutoln, 22q NL.RB 279. 2810 (1977).:" Because moist of the -, ork is donle oulside, it is necessarily seasonal,thereby precluding a preinise of ulnvarsing monthly employment oppor-tunities for masoinsUnfortunately, having neither computer nor computerprogramer at my disposal, I have been unable to con-struct such comprehensive comparisons. In attempting amore modest effort, I have first examined the raw hoursworked by Francis, as reported in the exhibits, in both1979 and 1980, beginning in April of those years, inorder to make a judgment as to when, if ever, arguablediscrimination began.32The exhibits show no palpablesigns of variance until, I would say, October 1980.Thus, in April 1979, Francis had worked a reported109 hours33; in April 1980, he worked 119-1/2 hours.34In May 1979, Francis had totaled 98-1/2 hours, and inthat month in 1980, 67-1/2.35 In June 1980, according toFrancis, he got a job with Kettlehut by direct engage-ment, without Smith's help, and worked there in July aswell; the exhibits reflect a total of 242 hours for the 2months on this job. Since Smith undoubtedly knew aboutthis employment, he obviously would not have attempt-ed to refer Francis elsewhere, thus making it impossibleto test Smith's willingness to refer.In August 1980, Francis worked about 34-1/2 hours36by referral from the hall, as compared to 156 in August1979. He testified, however, that he was out of town forthe first 2 weeks in August 1980, thus reducing his op-portunity for referral in that month and conceivablylosing out on any long-term work which may havebecome available during his absence. In September 1980,Francis was referred to work amounting to 160 hours,37an improvement over the 125 hours shown for Septem-ber 1979 in General Counsel's Exhibit 5.The discrepancies for Francis beginning in October,when, it will be remembered, he filed his unfair laborpractice charge, are more dramatic. His comparative fig-ures appear as follow:1979-1980October 1979-240November 1979-238December 1979-178January 1980-187February 1980--1111980-1981October 1980-1171/2*November 1980-1131/2December 1980-881/2'*January 1981-401/2February 1981-34*See G.C. Exh. 5 and G.C. Exh. 6(e).**See G.C. Exh. 6(c) and G.C. Exh. 6(d).'2 The figures given hereafter generally exclude fractional hours intheir computation, but not always..3 G.C. Exh. 28(d):4 G.C. Exh. 5(c).35 The General Counsel errs, on brief, in stating that Francis workedonly "some 96 hours in April and May 1980,"a6 See fn. 27, supru.37 As noted earlier, G C. Exh. 5 shous a total of 73-1/2 hours at fourdifferent jobs, and G C. Exh 6(e) shows an additional 86-1/2 hours.202 LOCAL NO. 121. PLASTERERSIn each given month in 1980-81, Francis worked lessthan 50 percent of the hours he had worked during thesame month a year earlier. The January 1981 total be-comes somewhat less startling when the reader is madeaware that Francis was unavailable for work for the first2 weeks in January; but the difference between the Janu-ary 1980 figure of 187-1/2 hours and, say, 81 (hypotheti-cally doubling Francis' true hours for January 1981 tocompensate for the missing 2 weeks) is still substantial.Francis' own record for the two periods means little inisolation, however. To be meaningful, comparison withother employees sharing his work status is necessary. Ihave therefore constructed a table comparing Francis'employment for the 5 months of October-February in1979-80 and 1980-81 against other "mutual-employer"employees who worked at least 75 hours per month (or atotal of 375 hours) during the first such period.NiameBinion, E.Bostic, R.Bunch, K.Byers, R.Calhoon, M.Denny, R.Dozier, E.Kniebes, B.Kyle, Ch.Kyle, Wm.*McKinney, JamesPhillips, G.*Redinbo, J.G.*Redinbo, J.R.Riley, B.Riley, Coy*Smith. B.Smith, W.Snyder, Ch.Snyder, J.Swisher, JTaylor, C.Tubbs, F.*Winningham, C.10/79- 10/80-2/80 2/81724649469601701453627511615919607848682649881876809519619406534533954662305430323305490579432543378880519808472441343251737719555238261452394479*Apprentice. One of the two Redinbos is an ap-prentice, but the record does not establish whichone. Whether there are other apprentices in thelist is uncertain; there are about 10 apprentices al-together who use the hall.These 24 employees represent only about one-quarterof the total employees for whom hours are given in theexhibits during the first period;38those excluded, as indi-cated, worked less than 375 hours during the first period,worked exclusively, or almost so, for one employer, ordid not reappear for the second period.39s8 For the years of 1979 and 1980. more than I50 names appear on theexhibits as having worked reported hours.39 Also excluded are a large number of employees who first appear onthe records in the second period.As can be seen, Francis fared extremely well in thefirst period; his 954 hours, in fact, gave him the mosthours of any of the 100 employees shown on the recordsfor that period (William Kyle was second with 919), andthe exhibits show that he received 18 assignments in that5 months, an unusually large number. His performance inthe parallel time span in 1980-81 is, in contrast, surpris-ingly lower, being 560 hours less than in the same periodof the preceding year; that difference requires some seri-ous consideration.As the foregoing table and the other records not sum-marized here suggest, in 1980-81 there was a general de-cline in the hours worked for a majority of the regularemployees; the source of the decline was presumably at-tributable to the present economic climate. That down-turn, it appears, necessarily would have had its effect onFrancis as well. Then, too, since Francis was unavailablefor work for 2 weeks in January 1981, it might be fairlysaid that the 560-hour loss figure is somewhat exaggerat-ed (perhaps by 40-60 hours) by that circumstance.40Still and all, a 500-hour decrease is a very substantialone, perhaps statistically enough to constitute evidenceof discrimination against Francis. Several factors give mepause, however.One is that at least two other employees suffered de-clines similar to that experienced by Francis, namely,Coy Riley and Bernie Riley; they worked, respectively,625 and 538 fewer hours in the second period than theyhad in the first. The printouts show that the Rileysworked in each month in the second period and thuswere presumably in the labor market during that time.41The potential inference as to Binion, who dropped 419hours between the two periods, is clouded; he may nothave been much available, since he did not work at all inJanuary.The second factor is that Smith did not become thebusiness agent until January 8, 1980, or more than 3months after the beginning of the first 5-month periodbeing evaluated here. As shown earlier, the two heaviestmonths, for Francis, of that period occurred under theregime of Charles Taylor, Smith's predecessor, andSmith simply may not have been inclined to award asmany jobs to Francis as Taylor had seemingly been wontto do.42Third, the October 1979-February 1980 period mayhave been an unusual one for Francis, and could have re-flected an extraordinary situation. As shown above, infour of those months he worked substantially in excess ofa normal 40-hour workweek. For that reason, a recordshowing more than I year of his prior work experiencewould have been useful.41 Francis also conceded that, in December 1980. he chose not towork on some days on which the weather was forbidding41 Coy worked two jobs in October. four in November. two in De-cember, one in January. and one in February. He testified that he workedfull time for Anderson-Miller at the Chrysler job in 1980 until it ended in"the last part of '80." hut G.C Exh 5 shows him working at various jobsthroughout 1980. Bernie worked three jobs in October. four in Novem-her. ati], in December. two in January. and one in February.42 The fact that Francis worked 187 hours in January 1980 and III inFebruary does not detract from this speculation. since he was employedduring these months on the long-term job with Kokomo Industrial Con-tractors which had begun in December 1979203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFourth, there is a certain amount of luck involvedhere; it would appear that a man might be sent out on a2-day job on Monday, and thereby narrowly miss out ona 3-week job which comes up on Monday to begin onTuesday.43Fifth, Smith testified that the hours of work shown onGeneral Counsel's Exhibit 5, the computer list main-tained for the dues-checkoff system, would include workwhich the employees obtained "outside of the hall." Pre-sumably, this would also be true of General Counsel'sExhibit 6. This fact makes analysis difficult, since itmeans that the hours shown do not necessarily reflect re-ferrals by Respondent, but could include work directlyobtained by employees.Sixth, the list given above probably contains unidenti-fied apprentices, whose situation is not comparable toFrancis'; the record suggests that apprentices may oftenreceive more work than journeymen.While the overall 5-month decrease in hours for Fran-cis is striking, a month-by-month examination of referralsleaves one uncertain about Smith's method of assign-ment. In October 1980, when Francis worked 117 hoursat four jobs, he was bested by many others on the listgiven above, but in November, December, and February(1 have omitted January because of Francis' 2-week ab-sence in that month), his relative performance im-proved.44There are any number of possible explanations for thefigures for each employee: some may show badly onlybecause they chose not to work during a particular"4: There is no indication that Smith would take the first man off thefirst job and dispatch him to the second job, and vice versa, in such asituation.44 The conlparison is as follows:Oct. Nov. Dec. Feb.BinionBosticBunchByersCalhoonDennyDozier'KniebesKyle, Ch.*Kyle, Wm.McKinneyPhillipsRedinbo, J.GRedinbo, J RRiley, B.Riley, CSmithSnyder, Ch.Snyder, J.SwisherTaylor, C.ThorntonTubbs, F.Winningham16317717810118717318818415120720817717016918911621518710175162311170489110557122811522493716913819494101896414313747881248113308671016839314483109III16168129979035411009033077088642510724424536005615232132426412121679257755703446*These employees worked all their hours in these months for asingle employer. W. Kyle, in fact, worked fairly closely with oneemployer throughout the period shown in the exhibits, althoughnot, I think, with sufficient exclusivity to be deleted from com-parison with Francis.period; others may have been assigned to jobs the tenureof which turned out to be longer than expected. Giventhe many variables in the setting,45I am unable to con-clude that Francis was the object of unlawful discrimina-tion despite a profound suspicion that he may have been.It may be that Francis' decline during the period is themore dramatic because he was starting from such a highpoint, a position, of course, which he may, for lawfulreasons, be required to lose. In addition to the problemsearlier noted, I suspect that the time period shown herefor deriving discrimination on the basis of a statistical in-ference is too short; more than a year, perhaps two, afterOctober 1980 would, together with several years ofFrancis' prior employment history, present a clearer pic-ture.The more direct and helpful approach to determiningthe presence of discrimination, rather than relying on in-ferences to be drawn from raw data in a complex referralsetting, would have been to question Smith about his re-ferral choices during the relevant period. In evidence is adaily log maintained by Smith which, in a rather disor-derly fashion, shows most of the calls for referral of em-ployees received by him, and the referrals he made in re-sponse. It would have been helpful (although laborious)for the General Counsel to question Smith about his rea-sons for choosing to refer one employee over another toparticular jobs during the time with which we are con-cerned, but no such inquiry sras undertaken, and the logitself provides no basis for intelligent guesswork.On the strength of the statistical data, accordingly, Iam constrained to conclude that the evidence does notpreponderate in favor of finding a violation, despite mybelief that Respondent may have been both inclined todiscriminate against Francis and capable of doing so, anddespite and abiding suspicion that it actually did so. It isnot enough for the General Counsel to show inclinationand capacity; although those factors help to make aprima facie case, his proof must be rounded out by someshowing that Francis was actually adversely treated forproscribed reasons. In some cases, statistics might suffice,but these statistics, in this setting. are insufficient. I shalltherefore recommend that the allegation be dismissed.I add a purely gratuitous note. The discretionarymanner in which the hiring hall is now operated makes itpossible for a business representative to act inequitablyand arbitrarily toward those employees who desire to useits services.46While invidious action cannot be foreverdisguised, and will eventually be exposed when subjectedto careful and detailed proof and scrutiny, it is obviouslypreferable that a system be established which providessome certainty that employees are being treated fairlyand which obviates the need for elaborate investigationof complaints.It does seem that the maintenance by the Union ofsome sort of cumulative chart of hours worked, and of a45 I include the fact some of the availahle swork during the relevantperiod was with Sollitt Construction and Kokomio Industrial Contractors.two firms which, Francis seemed to agree. no longr kwere potential em-ployers for him.46 While there is no definitise esidencc of fa..oritim to Snmith's ap-prentice brother Bryan, his good fortune, as shown in the exhibits, seemsto attest to this possibility204 LOCAL NO. 121, PLASTERERSmore systematic record of efforts made to contact em-ployees, would offer the employees assurance that theirright to equitable consideration was being honored. In sosuggesting, I recognize that the kind of long-distancehiring hall being operated here, involving jobs of indeter-minate length, can never be expected to attain perfectequity. It nonetheless appears that an effort toward thatend is a most desirable objective.IV. THE CONTRACT PROVISIONSThe complaint alleges that two provisions of the con-tract executed on June 2, 1980, violate the Act.Section 28 provides:In the interest of providing an opportunity of em-ployment for all qualified journeymen CementMasons while at the same time securing a fair distri-bution of employment for those journeymen whoreside within the area covered by this agreement, itis agreed that at all times during the progress of anyand all jobs, 50% of the Cement Masons, if availa-ble, employed by the Contractor, plus the odd man,if any, shall have been members of the Local cov-ered by this Agreement for the six months preced-ing employment. The remaining 50% of the work-ing force may be residents of the area or non-resi-dents at the discretion of the Contractors.Section 25, item 15, provides:...When a job is started without a mason beingemployed, said job shall be unfair to the Local andwhen a mason is called out to said job, he shall bepaid the difference in wages from the time the job isstarted until he arrives on said job.Business agent Smith testified that Respondent en-forces both contract clauses; he went further and statedthat Respondent, apparently on the basis of his construc-tion that the word "mason" in the second clause means amember of the Local or International Union rather thana member of the generic craft, requires that "all" masonsemployed by an employer be "Union members," unlessno members are available.Both clauses are clearly unlawful. A clause virtuallyidentical to the first set out above was conceded to beimproper in Plasterers' Local Union No. 32 (McCroy andCo., Inc.), 223 NLRB 486, 490, 491-492 (1976), and thesecond clause is equally flawed. Moreover, in view ofSmith's sweeping testimony to the effect that Respondentenforces these clauses so as to require that only unionmembers may be employed, unless no members are avail-able, in apparent disregard of the strictures of Section8(f), it is appropriate to issue a remedial order predicatedon that testimony.CONCLUSIONS OF LAW1. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act, and it is appropriate forthe Board to assert jurisdiction in these cases.2. By refusing to refer Leroy F. Tubbs to employmenton and after August 14, 1980; by effectively advisingLeroy F. Tubbs on August 19, 1980, that he would nolonger be referred for employment as an apprentice; bythreatening to malign Leroy F. Tubbs on August 19.1980; by filing internal union charges against Francis A.Tubbs on September 9, 1980; and by maintaining and en-forcing section 25, item 15, and section 28 of the June 2,1980, bargaining agreement with the Associated BuildingContractors of Lafayette, Inc., Respondent has violatedSection 8(b)(1)(A) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4. The General Counsel has not established by a pre-ponderance of the evidence that Respondent has violatedthe Act in any other manner alleged in the complaint.THE RENIEDYIn order to effectuate the policies of the Act, certainremedial action is necessary.It is appropriate, of course, to require Respondent tocease its discrimination against Leroy F. Tubbs and tomake him whole, with interest, for all loses incurred byhim due to Respondent's refusal to refer him to employ-ment on and after August 14, 1980. See F. W. WoolworthCompany, 90 NLRB 289 (1950); Isis Plumbing & HeatingCo., 138 NLRB 716 (1962). and Florida Steel Corporation,231 NLRB 651 (1977).47In addition, Respondent should be ordered to ceasegiving effect to the contract provisions here found un-lawful, and to further cease generally requiring prefer-ence of union members over nonmembers by the em-ployers with whom Respondent contracts.Finally, a cease-and-desist order prohibiting Respond-ent from engaging in the other conduct found unlawful,and requiring it to post the customary notices, is also inorder.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER48The Respondent, Local No. 121, Operative Plasterers'and Cement Masons' International Association, La-fayette, Indiana, shall:I. Cease and desist from:(a) Discriminating against Leroy F. Tubbs or anyother applicant for employment by refusing to refer themto work available under its employment referral proce-dure in reprisal for their participation in concerted activi-ties proctected by the Act.(b) Maintaining and enforcing collective-bargainingagreement provisions, or other policies, which afford un-4' Compliance proxceeding will take account of the fact that, as therecord shows, Respondent could not reasonably have been expected torefer Leroy Tubbs to certain employers due to past experience48 In the event no exceptions are filed as provided by Sec 10246 ofthe Rules and Regulations of the National L.abor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations. he adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall he deemed waived for all purposes205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlawful preferences to union members for purposes of em-ployment.(c) When motivated by an intention to retaliate againstemployees for engaging in activities protected by theAct, advising employees that they will no longer be re-ferred to employment, threatening to malign employeesfor engaging in such activities, or preferring internalunion charges against them.(d) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Notify Leroy F. Tubbs in writing that Respondenthenceforth will not coerce or restrain him in the exerciseof his rights under the Act, and that it will henceforthmake employment referrals available to him withoutregard to his exercise of such rights.(b) Make Leroy F. Tubbs whole for any losses he mayhave suffered by reason of the discrimination against himas set forth in the section of this Decision entitled "TheRemedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its office in Lafayette, Indiana, copies ofthe attached notice marked "Appendix."49Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members and appli-cants are customarily posted. Reasonable steps shall betaken by to ensure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct other than found herein.49 In the event that this Order is enforced b, a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted hbOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."206